DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims
Claim 5 is objected to as it is directed to "[t]he method of claim 4...".  Claim 4 is an article and not a method.  Claim 5 is examined assuming it is directed to an article.  Appropriate correction is still required.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2008/0264529
Leung
International Patent Application Publication WO 2021/222237
Simplot et al.
Japanese Patent Application Publication 2002-204921
Kasegawa et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung.

Note that the phrase "can be recovered for analysis" is an intended use statement and does not structurally differentiate the claim over the prior art.   Note also that antimicrobial particles (reference item 50) are mentioned as being optional.  See at least paragraph 14 ("FIG. 3 represents an example of a filtration medium that includes nanofibers 20, microfibers 30, optional antimicrobial substrates 50, and optional adsorption particles 60.").  Therefore, one possible article would simply comprise the nanofibers (reference item 20), the microfibers (reference item 30) and the adsorption particles (reference item 60).
With regard to claim 2 the article is part of the filter for a facemask or an air cabin.  Therefore, it will adsorb respiratory droplets from exhaled air or circulating air.  See also paragraph 34 ("Examples of adsorption particles 60 may include...silica gel...).
With regard to claim 3 Leung discloses the material that is capable of adsorbing respiratory droplets is silica gel, which is one of the preferred materials used by the instant applicant.  As such Leung's material is also a hygroscopic material.
With regard to claim 4 silica gel is a hygroscopic material, is capable of adsorbing respiratory droplets, and is one of the preferred materials used by the instant applicant.

With regard to claim 6 the microbes (viruses) within the respiratory droplets adsorbed by the silica gel are capable of being recovered for analysis.
With regard to claim 7 Leung discloses the material is silica gel that will adsorb microbes such as viruses.  
With regard to claim 8 Leung discloses the material is silica gel which the applicant states is also a desiccant.
With regard to claim 9 the article is part of a device such as a filter.
With regard to claim 10 the article is part of a device such as a filter for a facemask or an air cabin.  See Leung's paragraphs 52 and 53 as well as Leung's claim 30.
With regard to claim 11 the article is part of a device such as a filter for a facemask or an air cabin, and can be a ventilation filter.  See paragraphs 52 and 53 as well as claim 30.
With regard to claim 12 the device is part of the filter for a facemask and will collect exhaled air.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung in view of Simplot et al.
With regard to claim 14 Leung teaches the claimed material capable of adsorbing or absorbing respiratory droplets as discussed above.  Leung do not expressly mention analyzing the material.  However, Simplot et al. teach a facemask to be used for the detection of viruses in exhaled air having respiratory droplets.  See at least paragraph 27.  The facemask can be a surgical facemask.  See at least paragraph 29.  The material for detection of the viruses can be an insert for the facemask.  See at least paragraph 26.  The material can absorb or adsorb the viruses.  See at least paragraph 32.  The contents of the respiratory droplets can be recovered.  See at least paragraphs 42-50.  In particular a fluid such as water can be added to a region on test strip where the viral particles were captured.  The water will recover the captured viral components and will, in the case of a vertical or lateral assay, transport the recovered viral components to a test region.  These paragraphs describe the use of a liquid (water, buffer, saliva) for the discharge of the viruses to a detection region.  This is an elution step.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Leung with the teachings of Simplot et al. in order to do use a surgical mask as the viral collector device as this amounts to using a similar device to collect the same material (exhaled air) so that one can determine if the user has a viral infection.   Furthermore, it would have been obvious to analyze the mask as this would allow one to actually determine if the user actually determine if the user has a viral infection.

With regard to claim 16 and 17 Leung teach the use of a capture material including silica gel which is a hygroscopic material and which is one of the preferred materials used by the instant applicant.
	With regard to claim 18 Simplot et al. teach the material can absorb or adsorb the viruses.  See at least paragraph 32.  The contents of the respiratory droplets can be recovered.  See at least paragraphs 42-44.  These paragraphs describe the use of a liquid (water, buffer, saliva) for the discharge of the viruses to a detection region.  This is an elution step.
	With regard to claims 19 and 20 the material from either Leung or Simplot et al. is part of a device such as a facemask.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 1 above, and further in view of Kasegawa et al. 
With regard to claim 13 Leung teaches the claimed material capable of adsorbing or absorbing respiratory droplets as discussed above.  The material can be silica gel used with a filter as part of a facemask.  Leung do not expressly teach the material is part of an oral collector tube.  However, Kasegawa et al. teach a facemask (reference item 10) having a collector tube (reference item 20).  Within the collector tube is a material (silica gel) for absorbing/adsorbing the moisture from exhaled air.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Leung with the teachings of Kasegawa et al. in order to do use a tube-based collector as this amounts to using a similar .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leung and Simplot et al.  as applied to claim 14 above, and further in view of Kasegawa et al. 
With regard to claim 21 Leung and Simplot et al. teach the claimed material capable of adsorbing or absorbing respiratory droplets as discussed above.  The material can be silica gel used with a filter as part of a facemask.  Leung do not expressly collector tubes.  However, Kasegawa et al. teach a facemask (reference item 10) having a collector tube (reference item 20).  Within the collector tube is a material (silica gel) for absorbing/adsorbing the moisture from exhaled air.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Leung and Simplot et al. with the teachings of Kasegawa et al. in order to do use a tube-based collector as this amounts to using a similar device to collect the same material (exhaled air) so that one can determine if the user has a viral infection. 
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.
The applicant argues that Leung's material prevents the recovery of viral particles due to the presence of antimicrobial substrates.   As noted above Leung clearly states that the article; i.e., the filter (reference item 10) has a material such as silica gel.  Furthermore, Leung's article can optionally have antimicrobial substrates.  Since these are optional they are not required, and as a result any viruses collected by the silica gel could be recovered for analysis.
et al. do not recover the viral components.  This is not correct.  The viral components are taught as being adsorbed/absorbed onto a solid support.  See paragraph 30 ("...virus particles that would be absorbed and/or retained by the virus detection system within the facemask") and paragraph 34 ("Attachment of the virus binding molecules to the solid support can be through a variety of methods and can include, for example, absorption, adsorption...").  The test region/detection region can be part of a test strip that is removed from the facemask.  See at least paragraph 46.  Simplot et al. further teach that these adsorbed/absorbed viral components are transported to a detection region using a fluid such as water, a buffer, or saliva; i.e., the viral components are recovered for analysis.
Additional Prior Art
The reference "Capture and release of viruses using amino-functionalized silica particles" to Chen et al. discloses that it is known to provide silica as a viral capture agent and the use an elution process to recover the viral agents.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856